Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made by and between Fluent, LLC
(the “Company”) and the individual identified on Exhibit A attached hereto (the
“Employee”) effective as of the Effective Date.

RECITALS

WHEREAS, the Company is a wholly-owned subsidiary of IDI, Inc. (“Parent”) and
engages in the business of performance-based digital advertising and marketing
services and solutions to advertisers, publishers, and advertising agencies
using proprietary and third-party platforms;

WHEREAS, the Employee was an employee of Fluent, Inc., the Company’s
predecessor-in-interest;

WHEREAS, from and after the date hereof, the Company desires to retain the
services of the Employee pursuant to the terms and conditions set forth herein
and the Employee desires to become employed by the Company on such terms and
conditions; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee agree as follows:

AGREEMENT

1. Term of Agreement. This Agreement will be effective on the Effective Date.
The term shall be for the period set forth on Exhibit A attached hereto (the
“Initial Term”); provided that, at the end of the Initial Term, this Agreement
shall automatically renew for successive one (1) year terms (each, a “Renewal
Term” and collectively with the Initial Term, the “Term”), unless either party
provides written notice to the other no less than sixty (60) days prior to the
commencement of such Renewal Term, setting forth a desire to terminate this
Agreement.

2. Position and Duties. During the Term, the Employee shall serve the Company in
the position and perform the duties as are set forth on Exhibit A attached
hereto.

3. Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Employee shall (a) devote Employee’s full business time,
attention, skill and energy exclusively to the duties and responsibilities of
Employee’s position; (b) service the Company faithfully, diligently and to the
best of Employee’s ability; (c) use Employee’s best efforts to promote the
success of the Company; and (d) cooperate fully with the Company’s Board of
Directors (the “Board”) in the advancement of the Company’s best interests to
assure full and efficient performance of Employee’s duties hereunder.

4. Compensation and Benefits. During the Term:

a. Base Salary. The Employee shall be paid the annual base salary set forth on
Exhibit A attached hereto, or such greater amount as may be determined by the
Company from time to time in its sole discretion, payable in equal periodic
installments according to the Company’s customary payroll practices, but not
less frequently than monthly (the “Base Salary”). The Base Salary may be
increased but not decreased without the Employee’s written consent.



--------------------------------------------------------------------------------

b. Benefits. The Employee shall, during the Term, be eligible to participate,
commensurate with the Employee’s position, in such retirement, life insurance,
hospitalization, major medical, fringe and other employee benefit plans that the
Company generally maintains for its full-time employees (collectively, the
“Benefits”). Notwithstanding the foregoing, the Company may discontinue or
terminate at any time any employee benefit plan, policy or program now existing
or hereafter adopted and will not be required to compensate the Employee for
such discontinuance or termination; provided, however, that the Company shall be
required to offer to the Employee any rights or benefits extended to other
employees in the event of termination of such plans or benefits, including, but
not limited to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”).

c. Bonus. During the Term, the Employee shall have an annual target cash bonus
opportunity of no less than twenty five percent (25%) of one (1) year’s Base
Salary (the “Bonus”), based on the achievement of Company and individual
performance objectives to be determined in good faith by the Board in advance
and in consultation with the Employee.

d. Equity Incentive Compensation. The Employee shall be entitled to participate,
commensurate with the Employee’s position, in Parent’s 2015 Stock Incentive Plan
as further described on Exhibit A attached hereto.

e. Expenses. The Company shall pay on behalf of the Employee (or reimburse
Employee for) reasonable documented expenses incurred by Employee in the
performance of Employee’s duties under this Agreement and, in accordance with
the Company’s existing policies and procedures pertaining to the reimbursement
of expenses to employees in general. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
provided pursuant to this Section 4.e does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code (as defined below):
(i) the amount of expenses eligible for reimbursement provided to the Employee
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Employee in any other calendar
year, (ii) the reimbursements for expenses for which the Employee is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred,
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit and (iv) the reimbursements
shall be made pursuant to objectively determinable and nondiscretionary Company
policies and procedures regarding such reimbursement of expenses.

5. Termination of Employment.

a. By the Company. The Company may terminate this Agreement and Employee’s
employment, for the following reasons:

 

  i. Death. This Agreement shall terminate immediately upon the death of the
Employee.

 

2



--------------------------------------------------------------------------------

  ii. Disability. The Company may terminate this Agreement and the Employee’s
employment with the Company immediately upon a determination of Disability. For
purposes of this Agreement the Employee has a “Disability” if, for physical or
mental reasons, the Employee is unable to perform the essential duties required
of the Employee under this Agreement, even with a reasonable accommodation, for
a period of six (6) consecutive months or a period of one-hundred eighty
(180) days during any twelve (12) month period, as determined by an independent
medical professional mutually acceptable to the parties. The Employee shall
submit to a reasonable number of examinations by the independent medical
professional making the determination of Disability.

 

  iii. For Cause. The Company may terminate this Agreement and the Employee’s
employment with the Company at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (1) Employee’s conviction of or plea of guilty
or nolo contendere to a felony involving moral turpitude or which results in
material harm to the Company, (2) Employee’s fraud against the Company or any
breach of fiduciary duty owed to the Company, (3) Employee’s theft,
misappropriation or embezzlement of the assets or funds of the Company or any
customer, or engagement in misconduct that is materially injurious to the
Company, (4) Employee’s gross negligence of Employee’s duties or willful
misconduct in the performance of Employee’s duties under this Agreement, and
(5) Employee’s material breach of this Agreement, including any violation of any
of the restrictions set forth in Section 7, which, if capable of being cured, is
not cured to the Board’s reasonable satisfaction within ten (10) business days
after written notice thereof to the Employee.

 

  iv. Without Cause. Notwithstanding anything in this Agreement to the contrary,
the Company may terminate this Agreement and the Employee’s employment at any
time during the Term without Cause for any reason or no reason at all by
providing the Employee with thirty (30) days’ prior written notice; provided,
that during such thirty (30) day notice period, the Company may, in its
discretion, place restrictions upon the Employee’s contact with the workplace,
customers and other-business related parties.

b. By Employee. The Employee may terminate this Agreement and his employment
with the Company for any of the following reasons:

 

  i. For Any Reason. Upon 60 days’ prior written notice delivered at any time
after the first anniversary of the date hereof, the Employee may terminate this
Agreement and his employment hereunder for any reason or no reason at all.

 

3



--------------------------------------------------------------------------------

  ii. For Good Reason. The Employee may terminate this Agreement and Employee’s
employment hereunder for “Good Reason” (as hereinafter defined). For purposes of
this Agreement, “Good Reason” shall mean any one of the conditions set forth
below, so long as (1) Employee has provided written notice to the Company of the
existence of such condition within sixty (60) days of its initial existence,
(2) the Company has not remedied the condition caused by the occurrence within
ten (10) business days of such notice, to the extent such condition is capable
of being cured, and (3) the Employee terminates his employment within thirty
(30) days after the end of such ten (10) business day period to remedy such
condition. The following conditions will constitute “Good Reason”: (A) a
material diminution in the Employee’s duties, responsibilities or authority;
(B) a breach of a material term of this Agreement by the Company; (C) the
Company reduces the Employee’s Base Salary as in effect from time to time,
without the Employee’s prior written consent; (D) the Company requests that the
Employee participate in an unlawful act; and (E) a relocation of the Employee’s
work location outside of Manhattan.

c. Compensation Upon Termination.

 

  i. Death. Upon termination of this Agreement due to the Employee’s death, the
Company shall pay to the Employee’s estate the Employee’s Base Salary, any Bonus
for the year prior to the year in which the Employee’s death occurs (to the
extent unpaid) and Benefits accrued through the date of the Employee’s death.
Upon payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.

 

  ii. Disability. Upon termination of this Agreement due to the Employee’s
Disability, the Company shall pay to the Employee the Employee’s Base Salary,
any Bonus for the year prior to the year in which the Employee’s termination due
to Disability occurs (to the extent unpaid) and Benefits accrued through the
date of the determination of the Employee’s Disability. Upon payment to the
Employee of the foregoing amount, the Company shall have no further obligation
or liability to or for the benefit of the Employee under this Agreement, except
as required by applicable law.

 

  iii. For Cause. Upon termination of this Agreement for Cause, the Company
shall pay to the Employee the Employee’s Base Salary and Benefits accrued
through the date of the Employee’s termination. Upon payment to the Employee of
the foregoing amount, the Company shall have no further obligation or liability
to or for the benefit of the Employee under this Agreement, except as required
by applicable law.

 

4



--------------------------------------------------------------------------------

  iv. Without Cause. In the event the Company terminates this Agreement without
Cause, the Company shall pay to the Employee the sum of: (1) the greater of
(A) the Employee’s Base Salary for the remainder of the Term and (B) twelve (12)
months’ Base Salary; (2) the Bonus for the year prior to the year in which the
termination occurs, to the extent unpaid; and (3) the Bonus for the year in
which the termination occurs, based on actual performance and prorated based on
the number of days in such year prior to the date of termination. Items (1) and
(2) above shall be paid in accordance with the Company’s payroll practices in
effect from time to time, but not less frequently than monthly, and Item
(3) above shall be paid in the calendar year following the year with respect to
which the Bonus relates, at the same time that such bonuses are paid to other
Company executives; provided, however, the Employee is not in violation of any
provision of Section 7. Upon payment to the Employee of the foregoing amounts,
the Company shall have no further obligation or liability to or for the benefit
of the Employee under this Agreement, except as required by applicable law.

 

  v. For Any Reason. In the event the Employee terminates this Agreement with
the Company for any reason other than Good Reason during the Term, the Company
shall pay to the Employee the Employee’s Base Salary, any Bonus for the year
prior to the year in which the Employee’s termination occurs (to the extent
unpaid) and Benefits accrued through the date of the Employee’s termination.
Upon payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.

 

  vi. For Good Reason. If the Employee terminates this Agreement and the
Employee’s employment for Good Reason, the Company shall pay to the Employee the
sum of: (1) the greater of (A) the Employee’s Base Salary for the remainder of
the Term and (B) twelve (12) months’ Base Salary; (2) the Bonus for the year
prior to the year in which the termination occurs, to the extent unpaid; and
(3) the Bonus for the year in which the termination occurs, based on actual
performance and prorated based on the number of days in such year prior to the
date of termination. Items (1) and (2) above shall be paid in accordance with
the Company’s payroll practices in effect from time to time, but not less
frequently than monthly, and Item (3) above shall be paid in the calendar year
following the year with respect to which the Bonus relates, at the same time
that such bonuses are paid to other Company executives; provided, however, the
Employee is not in violation of any provision of Section 7. Upon payment to the
Employee of the foregoing amounts, the Company shall have no further obligation
or liability to or for the benefit of the Employee under this Agreement, except
as required by applicable law.

 

5



--------------------------------------------------------------------------------

  vii. Release. As an additional prerequisite for receipt of the severance
benefits described in Section 5(a)(iv) and (vi) above, the Employee must
execute, deliver to the Company, and not revoke (to the extent the Employee is
allowed to do so) a Release (“Release”) within forty-five (45) days of the date
of the Employee’s termination of employment (the “Release Period”). “Release”
shall mean a release of all claims that the Employee has or may have against the
Company, its board of directors, any of its subsidiaries or affiliates, or any
of their employees, directors, officers, employees, agents, plan sponsors,
administrators, successors, fiduciaries, or attorneys, arising out of the
Employee’s employment with, and termination of employment from, the Company. The
Release shall be in a form that is reasonably acceptable to the Company or the
Board and shall be delivered to the Employee within three (3) business days of
the date of Employee’s termination. Notwithstanding anything to the contrary in
this Agreement, if the Release Period straddles two calendar years, no severance
benefits shall be paid to the Employee until the second calendar year (with any
missed severance payments being paid to the Employee on the first payroll date
occurring in the second calendar year).

6. Indemnification. While employed by the Company, the Company shall cover the
Employee under directors’ and officers’ liability insurance if and to the same
extent that the Company covers its other officers and directors generally by any
such insurance.

7. Restrictive Covenants.

a. Confidentiality. The Employee acknowledges that the Confidential Information
(as defined below) is a valuable, special, sensitive and unique asset of the
business of the Company, the continued confidentiality of which is essential to
the continuation of its business, and the improper disclosure or use of which
could severely and irreparably damage the Company. The Employee agrees, for and
on behalf of himself, the Employee’s legal representatives, and the Employee’s
successors and assigns that all Confidential Information is the property of the
Company (and not of the Employee). The Employee further agrees that during the
Term and at all times thereafter, the Employee (i) will continue to keep all
Confidential Information strictly confidential and not disclose the Confidential
Information to any other person or entity and (ii) shall not, directly or
indirectly, disclose, communicate or divulge to any person, or use or cause or
authorize any person to use any Confidential Information, except as may be used
in the performance of the Employee’s duties hereunder in compliance with this
Agreement and in the best interests of the Company. “Confidential Information”
means all information, data and items relating to the Company (or any of its
customers) which is valuable, confidential or proprietary, including, without
limitation, information relating to the Company’s software, software code,
accounts, receivables, customers and customer lists and data, prospective
customers and prospective customer lists and data, Work Product, vendors and
vendor lists and data, business methods and procedures, pricing techniques,
business leads, budgets, memoranda, correspondence, designs, plans, schematics,
patents, copyrights, equipment, tools, works of authorship, reports, records,
processes, pricing, costs, products, services, margins, systems, software,
service data, inventions, analyses, plans, intellectual property, trade secrets,
manuals, training materials and methods, sales and marketing materials and
compilations of and other items derived (in whole or in part) from the
foregoing. Confidential Information may be in either paper, electronic or
computer readable form. Notwithstanding the foregoing, “Confidential
Information” shall not include information that: (i) becomes publicly known
without breach of the Employee’s

 

6



--------------------------------------------------------------------------------

obligations under this Section 7.a, or (ii) is required to be disclosed by law
or by court order or government order; provided, however, that if the Employee
is required to disclose any Confidential Information pursuant to any law, court
order or government order, (x) the Employee shall promptly notify the Company of
any such requirement so that the Company may seek an appropriate protective
order or waive compliance with the provisions of this Agreement, (y) the
Employee shall reasonably cooperate with the Company to obtain such a protective
order at the Company’s cost and expense, and (z) if such order is not obtained,
or the Company waives compliance with the provisions of this Section 7.a, the
Employee shall disclose only that portion of the Confidential Information which
the Employee is advised by counsel that the Employee is legally required to so
disclose. The Employee will notify the Company promptly and in writing of any
circumstances of which the Employee has knowledge relating to any possession or
use of any Confidential Information by any Person other than those authorized by
the terms of this Agreement.

b. Return of Company Property. The Employee will deliver to the Company at the
termination of the Employee’s employment with the Company, or at any other time
the Company may request, all equipment, files, property, memoranda, notes,
plans, records, reports, computer tapes, printouts, Confidential Information,
Work Product, software, documents and data (and all electronic, paper or other
copies thereof) belonging to the Company, which the Employee may then possess or
have under the Employee’s control.

c. Intellectual Property Rights. The Employee acknowledges and agrees that all
inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company of its
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Employee
while employed by the Company (collectively, the “Work Product”) belong to the
Company. All Work Product created by the Employee while employed by the Company
(whether or not on the premises) will be considered “work made for hire,” and as
such, the Company is the sole owner of all rights, title, and interests therein.
All other rights to any new Work Product, including but not limited to all of
the Employee’s rights to any copyrights or copyright registrations related
thereto, are hereby conveyed, assigned and transferred to the Company. The
Employee will promptly disclose and deliver such Work Product to the Company
and, at the Company’s expense, perform all actions reasonably requested by the
Company (whether during or after the Term) to establish, confirm and protect
such ownership (including, without limitation, the execution of assignments,
copyright registrations, consents, licenses, powers of attorney and other
instruments).

d. Non-Competition. While employed by the Company and for a period of two
(2) years thereafter (the “Restricted Period”), the Employee shall not, directly
or indirectly, enter into the employment of, render any services to, engage,
manage, operate, join, or own, or otherwise offer other assistance to or
participate in, as an officer, director, employee, principal, agent, proprietor,
representative, stockholder, partner, associate, consultant, sole proprietor or
otherwise,

 

7



--------------------------------------------------------------------------------

any person that, directly or indirectly, is engaged in the Business anywhere in
the Restricted Area (as hereinafter defined). Notwithstanding the foregoing, the
Employee may own up to two percent (2%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with any entity that is
engaged in the Business so long as the Employee is not an officer, director,
employee or consultant or otherwise maintains voting control, whether by
contract or otherwise, of such entity, and Employee may be a passive owner of
Series B Preferred Stock of the Parent and any underlying common stock into
which such Series B Preferred Stock is convertible or any other shares of common
stock of the Parent or securities convertible into or exercisable for shares of
common stock of the Parent. For purposes of this Section 7, “Restricted Area”
means each of the following states: Alabama, Alaska, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, Washington,
D.C., West Virginia, Wisconsin, and Wyoming and each U.S. possession and
territory or where the Company, Parent or any of their affiliates has conducted
or proposes to conduct business or offers any services or any other jurisdiction
in or to which the Company, Parent or any of their affiliates has conducted or
proposes to conduct any business or offers any services. For purposes of this
Section 7, “Business” means the business of the Company as described in the
recitals to this Agreement, the actual business of the Company, Parent or any of
their respective affiliates as conducted at any time during the Term or any
business as proposed to be conducted, including without limitation any
anticipated business considered by the Board towards which the Company, Parent
or any affiliates thereof has taken material steps or incurred material
expenditures in furtherance thereof prior to the termination date.

e. Non-Solicitation. During the Restricted Period, the Employee shall not,
directly or indirectly, whether for the Employee’s own account or for the
account of any other person, solicit, attempt to solicit, endeavor to entice
away from the Company, attempt to hire, hire, deal with, attempt to attract
business from, accept business from, or otherwise interfere with (whether by
reason of cancellation, withdrawal, modification of relationship or otherwise)
any actual or prospective relationship of the Company, Parent or any of their
affiliates with any person (i) who is or was within the last two (2) years of
termination employed by or otherwise engaged to perform services for the
Company, Parent or any of their affiliates including, but not limited to, any
independent contractor or representative or (ii) who is or was within the last
two (2) years of termination an actual or bona fide prospective licensee,
landlord, customer, supplier, or client of the Company, Parent or any of their
affiliates (or other person with which the Company, Parent or any of their
affiliates had an actual or prospective bona fide business relationship).

f. Non-Disparagement. The Employee agrees that the Employee will never make or
publish any statement or communication which is false, negative, unflattering or
disparaging with respect to the Company, Parent or any of their respective
affiliates and/or any of their respective direct or indirect shareholders,
officers, directors, members, managers, employees or agents. The foregoing shall
not be violated by (i) statements as required in response to legal proceedings
or governmental investigations (including, without limitation, depositions in
connection with such proceedings), and (ii) statements made in the context of
prosecuting or defending any legal dispute (whether or not litigation has
commenced) as between the Employee on the one hand and the Company on the other.

 

8



--------------------------------------------------------------------------------

g. Rationale for and Scope of Covenants. If any of the covenants contained in
this Section 7 are held to be invalid or unenforceable due to the
unreasonableness of the time, geographic area, or range of activities covered by
such covenants, such covenants shall nevertheless be enforced to the maximum
extent permitted by law and effective for such period of time, over such
geographical area, or for such range of activities as may be determined to be
reasonable by a court of competent jurisdiction and the parties hereby consent
and agree that the scope of such covenants may be judicially modified,
accordingly, in any proceeding brought to enforce such covenants. The Employee
agrees that the Employee’s services hereunder are of a special, unique,
extraordinary and intellectual character and the Employee’s position with the
Company places the Employee in a position of confidence and trust with the
customers, suppliers and employees of the Company. The Employee and the Company
agree that, in the course of employment hereunder, the Employee has and will
continue to develop a personal relationship with the Company’s customers, and a
knowledge of these customers’ affairs and requirements as well as confidential
and proprietary information developed by the Company after the date of this
Agreement. The Employee agrees that it is reasonable and necessary for the
protection of the goodwill, confidential and proprietary information, and
legitimate business interests of the Company that the Employee make the
covenants contained herein, that the covenants are a material inducement for the
Company to employ or continue to employ the Employee and to enter into this
Agreement. For the avoidance of doubt, for purposes of this Section 7, the term
“Company” includes Parent and each of its direct and indirect subsidiaries,
including the Company.

h. Remedies.

 

  i.

The Employee consents and agrees that if the Employee violates any covenants
contained in this Section 7, the Company would sustain irreparable harm and,
therefore, in addition to any other remedies which may be available to it, the
Company shall be entitled to seek an injunction restraining the Employee from
committing or continuing any such violation of this Section 7. Nothing in this
Agreement shall be construed as prohibiting the Company or the Employee from
pursuing any other remedies including, without limitation, recovery of damages.
The Employee acknowledges that Parent and each of its direct and indirect
subsidiaries is an express third-party beneficiary of this Agreement and that it
may enforce these rights as a third-party beneficiary. These restrictive
covenants shall be construed as agreements independent of any other provision in
this Agreement, and the existence of any claim or cause of action of the
Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any restrictive covenant. The Company has fully performed all obligations
entitling it to the restrictive covenants, and the restrictive covenants
therefore are not executory or otherwise subject to rejection and are
enforceable under the Bankruptcy Code. In the event of the breach by the
Employee of any of the provisions of this Section 7, the Company shall be
entitled, in addition to all other available rights

 

9



--------------------------------------------------------------------------------

  and remedies, to terminate the Employee’s employment status hereunder and the
provision of any benefits and compensation conditioned upon such status. The
Company may assign the restrictive covenants set forth in this Section 7 in
connection with the acquisition of all or a part of the assets of the Company or
its subsidiaries, and any such assignee or successor shall be entitled to
enforce the rights and remedies set forth in this Section 7. The Employee
acknowledges and agrees that the Restricted Period shall be tolled on a day for
day basis for all periods in which the Employee is found to have violated the
terms of this Section 7 so that the Company receives the full benefit of the
Restricted Period to which the Employee has agreed.

 

  ii. In addition, and without limitation to the foregoing, except as required
by law, if (A) the Company files a civil action against the Employee based on
the Employee’s alleged breach of the Employee’s obligations under Section 7
hereof, and (B) a court of competent jurisdiction issues a judgment that the
Employee has breached any of such obligations and has issued injunctive relief,
then the Employee shall promptly repay to the Company any such severance
payments the Employee previously received pursuant to Section 5.c in excess of
the Employee’s Base Salary and Benefits accrued through the date of the
Employee’s termination, and the Company will have no obligation to pay any of
such excess amounts that remain payable by the Company under Section 5.c.

8. Notice. Any notice required or desired to be given under this Agreement shall
be in writing and shall be addressed as follows:

 

If to Company:    IDI, Inc.       2650 N. Military Trail, Suite 300       Boca
Raton, FL 33431       Attn:    Derek Dubner, Co-CEO          Joshua Weingard,
Corporate counsel If to Employee:    Fluent, LLC       33 Whitehall Street      
15th Floor       New York, NY 10004       Attn:    Ryan Schulke   

Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 8.

9. General Provisions.

a. Amendments. This Agreement contains the entire agreement between the parties
regarding the subject matter hereof. No agreements or representations, verbal or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement. This Agreement may only be altered or amended by mutual written
consent of the Company and the Employee.

 

10



--------------------------------------------------------------------------------

b. Applicable Law. This Agreement shall be governed in accordance with the laws
of the State of New York regardless of the conflict of laws rules or statutes of
any jurisdiction.

c. Successors and Assigns. This Agreement will be binding upon the Employee’s
heirs, executors, administrators or other legal representatives or assigns. This
Agreement will not be assignable by the Employee, but shall be assigned by the
Company in connection with the sale, lease, license, assignment, merger,
consolidation, share exchange, liquidation, transfer, conveyance or other
disposition (whether direct or indirect) of all or substantially all of its
business and/or assets in one or a series of related transactions (individually
and/or collectively, a “Fundamental Transaction”). The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Employment Agreement. Upon the occurrence of any such
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Employment Agreement referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Employment Agreement with the same effect as if such
Successor Entity had been named as the Company herein.

d. No Waiver. The failure of any party to this Agreement to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver or any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.

e. Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.

f. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

g. Survival. The provisions of Sections 5, 6, 7, and 9 of this Agreement shall
survive the termination of this Agreement for any reason.

 

11



--------------------------------------------------------------------------------

h. Counterparts. This Agreement may be executed in one or more counterparts each
of which shall be deemed to be an original of this Agreement and all of which,
when taken together, shall be deemed to constitute one and the same agreement.

i. Opportunity to Review. The Employee represents that the Employee has been
provided with an opportunity to review the terms of the Agreement with legal
counsel.

j. Compliance with Code Section 409A. This Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, if necessary, any provision shall be
held null and void to the extent such provision (or part thereof) fails to
comply with Code Section 409A. For purposes of Code Section 409A, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Code Section 409A,
either as separation pay or as short-term deferrals to the maximum possible
extent. Any reference to the Employee’s “termination” or “termination of
employment” shall mean the Employee’s “separation from service” as defined in
Code Section 409A from the Company and all entities with whom the Company would
be treated as a single employer for purposes of Code Section 409A. Nothing
herein shall be construed as a guarantee of any particular tax treatment to
Employee and the Company shall have no liability to the Employee with respect to
any penalties that might be imposed on the Employee by Code Section 409A for any
failure of this Agreement or otherwise. In the event that the Employee is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then no such payment or benefit shall be made before
the date that is six months after the Employee’s “separation from service” (as
described in Code Section 409A) (or, if earlier, the date of the Employee’s
death). Any payment or benefit delayed by reason of the prior sentence shall be
paid out or provided in a single lump sum at the end of such required delay
period in order to catch up to the original payment schedule.

k. Attorney’s Fees. In any action or proceeding (including any appeals) brought
to enforce any provision of this Agreement, the prevailing party will be
entitled to reasonable attorney’s fees and costs.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

Fluent, LLC      Ryan Schulke By:  

/s/ Ryan Schulke

    

/s/ Ryan Schulke

Name:   Ryan Schulke      Date: December 8, 2015 Its:  

Chief Executive Officer

    

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Effective Date: December 8, 2015

 

2. Employee Name: Ryan Schulke

 

3. Position: Chief Executive Officer of the Company

 

4. Duties: Responsible for the Company’s vision and strategy; Oversee the
Company’s business and employees; Create and execute the Company’s growth
strategy; and any other duties as determined by the Board.

 

5. Location of Employment: Manhattan, New York

 

6. Term: Commencing on the Effective Date and ending on the second anniversary
thereafter.

 

7. Base Salary: $260,000 per annum

 

8. Equity: 550,000 restricted stock units (the “RSUs”) pursuant to the IDI, Inc.
(“IDI”) 2015 Stock Incentive Plan or such other equity plan or arrangement as
may be in effect from time to time (such plan or arrangement hereinafter
referred to as the “Plan”); provided, that, the grant of the RSUs will only be
awarded once sufficient shares have been approved for issuance by the
stockholders pursuant to the Plan in order to issue the shares underlying the
RSUs. The RSU shall be documented on an award agreement which shall conform to
the terms and conditions set forth in this paragraph (the “Award Agreement”).
The RSUs shall be subject to ratable vesting over a three year period pursuant
to the terms of the Award Agreement; provided however that no portion of the
RSUs shall vest unless and until the Company has, for any fiscal year in which
the RSUs are outstanding, gross revenue determined in accordance with the
Company’s audited financial statements in excess of $100 million for such fiscal
year and positive EBITDA (also as determined based on IDI’s audited finance
statements) for such fiscal year, after subtracting all charges for equity
compensation paid to executives or other service providers to IDI. In addition,
the RSUs shall vest immediately upon: (i) a Change in Control (as defined
below), (ii) a termination of Executive’s employment by Company without Cause
under Section 5.a.iv of the Employment Agreement or a non-renewal by the Company
under Section 1 of the Employment Agreement, (iii) a termination of employment
by Executive for Good Reason under Section 5.b.ii of the Employment Agreement,
or (iv) the Executive’s death or Disability (as defined in Section 5.a.ii of the
Employment Agreement). Shares of IDI’s Common Stock shall generally be issued
with respect to the vested RSUs upon the earlier of: (i) a Change in Control, or
(ii) Executive’s “separation from service” as defined for purposes of Code
Section 409A; provided, however, that the delivery of shares shall be delayed
until the earlier of (A) six months following separation from service, or
(B) the Executive’s death, if necessary to comply with the requirements of Code
Section 409A.

 

Exhibit A - 1



--------------------------------------------------------------------------------

For purposes hereof, a “Change in Control” shall mean:

(i) any one person, or more than one person acting as a group, acquires
ownership of common stock of the Company that, together with common stock held
by such person or group, possesses more than 50% of the total fair market value
or total voting power of the common stock of the Company; provided, however,
that if any one person, or more than one person acting as a group, is considered
to own more than 50% of the total fair market value or total voting power of the
common stock of the Company, the acquisition of additional common stock by the
same person or persons will not be considered a Change in Control under this
Agreement. Notwithstanding the foregoing, an increase in the percentage of
common stock of the Company owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its common
stock in exchange for property will be treated as an acquisition of common stock
of the Company for purposes of this clause (i);

(ii) during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new or
replacement directors whose election by the Board, or whose nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

(iii) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For purposes of
this Section, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding anything to the
contrary in this Agreement, the following shall not be treated as a Change in
Control under this:

(A) a transfer of assets from the Company to a shareholder of the Company
(determined immediately before the asset transfer);

(B) a transfer of assets from the Company to an entity, 50% or more of the total
value or voting power of which is owned, directly or indirectly, by the Company;

(C) a transfer of assets from the Company to a person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding capital stock of the Company; or

 

Exhibit A - 2



--------------------------------------------------------------------------------

(D) a transfer of assets from the Company to an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
person described in clause (iii) above.

 

Exhibit A - 3